Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1 and 7, drawn to a leech polypeptide, having an amino acid sequence as shown in SEQ ID NO: 1.
Group 2, claim(s) 2, drawn to a leech polypeptide fragment, having a main amino acid sequence that is >70% identical and >90% similar to the amino acid sequence of the .
Group 3, claim(s) 3, drawn to a leech polypeptide analogue, having the same biological activity as the leech polypeptide of claim 1, wherein the analogue is a biologically active polypeptide sequence or protein formed by fusing the leech polypeptide to another compound or fusing the amino acid sequence of the leech polypeptide to another polypeptide or protein.
Group 4, claim(s) 4, drawn to a leech polypeptide derivative, having an amino acid sequence that is  ≥70% identical and ≥90% similar to the amino acid sequence of the leech polypeptide of claim 1, wherein the derivative is a leech polypeptide obtained by substituting a group of one or more amino acids in the amino acid sequence with an additional group and having the same biological activity as the leech  polypeptide.
Group 5, claim(s) 5, drawn to a leech polypeptide variant, having an amino acid sequence that is  ≥70% identical and ≥90% similar to the amino acid sequence of the leech polypeptide of claim 1, wherein the variant is an amino acid sequence or an encoding nucleotide sequence thereof having one or several amino acid or nucleotide changes including deletion, insertion or replacement of amino acid(s) or nucleotide(s) at any position(s) in the amino acid sequence or nucleotide sequence, or addition of amino acid(s) or nucleotide(s) at two ends of the sequence.
Group 6, claim(s) 6, drawn to a nucleotide encoding the leech polypeptide of claim 1, wherein the leech polypeptide fragment, having a main amino acid sequence that is  >70% identical and >90% similar to the amino acid sequence of the leech polypeptide, .
Group 7, claim(s) 8-9, drawn to a method of preparing drugs for preventing or treating related diseases caused by macrophage migration, and diagnosing and detecting the occurrence and severity of these related diseases with the leech polypeptide of claim 1, wherein the leech polypeptide fragment, wherein the leech polypeptide fragment, having a main amino acid sequence that is  ≥70% identical and ≥90% similar to the amino acid sequence of the leech polypeptide, wherein the fragment is a leech polypeptide 
Group 8, claim(s) 10, drawn to a method comprising preparing a drug useful as a protease inhibitor, promoter or affinity reagent, or a detection reagent with the leech polypeptide according to claim 1, wherein the leech polypeptide fragment, wherein the leech polypeptide fragment, having a main amino acid sequence that is  ≥70% identical and ≥90% similar to the amino acid sequence of the leech polypeptide of claim 1, wherein the fragment is a leech polypeptide comprising 3 or 4 or 5 amino acids truncated from any position of the 15-amino acid sequence and having the same .
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single disclosed species of a fully defined polypeptide fragment;
A single disclosed species of a fully defined polypeptide analogue;
A single disclosed species of a fully defined polypeptide derivative;
A single disclosed species of a fully defined polypeptide variant;
A single disclosed species of a fully defined nucleotide encoding a polypeptide fragment OR a polypeptide analogue OR a polypeptide derivative OR a polypeptide variant (please note: Applicant is required to elect a single disclosed species of a fully defined nucleotide sequence (e.g., nucleotide sequence encoding polypeptide consisting of SEQ ID NO: 1));
A single disclosed species of a disease caused by macrophage migration;
A single disclosed species from protease inhibitor or promoter or affinity reagent or detection reagent.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-10.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of polypeptides, polypeptide fragments, polypeptide variants, polypeptide derivatives, polypeptide analogues, nucleotides encoding the polypeptides, nucleotide encoding the polypeptide fragments, nucleotides encoding the  polypeptide derivatives, nucleotides encoding the  polypeptide analogues are not The polypeptides, fragments, variants, derivatives, analogues do not share a common structures. The nucleotide encoding the polypeptides, fragments, variants, derivatives, analogues do not share a common structures. The polypeptides and nucleotides encoding the polypeptides do not share a common structure. Therefore, there is lack of unity of invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
IF Group 2 is elected, Applicant is required to elect a single disclosed species of a fully defined polypeptide fragment (e.g., 5 amino acids in lengths, AKELG (residues 5-10 or SEQ ID NO: 1)). IF Group 3 is elected, Applicant is required to elect a single disclosed species of a fully defined polypeptide analogue (e.g., SEQ ID NO: 1 fused to cell penetrating peptide poly Arg at the N-terminal end). IF Group 4 is elected, Applicant is required to elect a single disclosed species of a fully defined polypeptide derivative. IF Group 5 is elected, Applicant is required to elect a single disclosed species of a polypeptide variant (Applicant is required to elect a peptide or nucleotide encoding the polypeptide; e.g., polypeptide variant of SEQ ID NO: 1, wherein N-terminal amino acid E is replaced with Q). IF Group 6 is elected, Applicant is required to elect a single disclosed species from: polypeptide fragment or polypeptide analogue or polypeptide derivative or polypeptide variant, and elect a single disclosed IF Group 7 is elected, Applicant is required to elect a single disclosed species of a disease caused by macrophage migration (e.g., atherosclerosis) and a single disclosed species from: polypeptide fragment or polypeptide analogue or polypeptide derivative or polypeptide variant, and elect a single disclosed species of fully defined nucleotide encoding the polypeptide elected (e.g., polypeptide fragment of SEQ ID NO: 1, residues 5-10). IF Group 8 is elected, Applicant is required to elect from protease inhibitor or promoter or affinity reagent or a detection reagent (e.g., protease inhibitor) and a single disclosed species from: polypeptide fragment or polypeptide analogue or polypeptide derivative or polypeptide variant, and elect a single disclosed species of fully defined nucleotide encoding the polypeptide elected (e.g., polypeptide fragment of SEQ ID NO: 1, residues 5-10). 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654